Citation Nr: 1000953	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  07-00 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating higher than 30 percent for a 
skin rash.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The Veteran had verified active duty from May 1966 to March 
1970 and from January 1991 to June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 RO rating decision that 
granted service connection and a 30 percent rating for a skin 
rash, effective November 30, 2004.  

An August 2007 RO rating decision (implementing an August 
2007 Board decision) granted an earlier effective date of 
November 29, 2002, for the Veteran's service-connected skin 
rash.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

The Veteran was last afforded a VA skin diseases examination 
in December 2007.  It was noted that the Veteran's claims 
file was not available.  The diagnosis was eczema, involving 
0 percent of the Veteran's exposed skin and 11.8 percent of 
his total body area.  The Veteran reported that he was taking 
Triamcinolone, Fluocinonide, and Clobetasol topical creams, 
all with a good response.  It was noted that the Veteran had 
been using corticosteroids on a "regular" basis.  

The Board observes that the examiner did not specifically 
address such information as whether the Veteran required 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, during the past 12-month period, or 
whether he required constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs during the past 12-month period.  Findings in this 
regard are necessary for properly rating the Veteran under 38 
C.F.R. § 4.118, Diagnostic Code 7806 (2009).  

Additionally, in a January 2008 VA Form 9, the Veteran 
specifically reported that he had been using corticosteroids 
on a regular basis over the last 12 months.  He stated he was 
taking Clobetasol Propinate, Fluocinonide, and Triamcinolone 
Acetonide creams.  

The Board observes that there is simply not enough recent 
medical evidence of record in order to properly address the 
Veteran's claim.  Further, the Veteran has not been afforded 
a VA examination as to his service-connected skin rash in two 
years.  The Board also notes that the Veteran's 
representative has specifically requested that he be afforded 
a new examination.  Therefore, the Board finds that a current 
examination is necessary.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1995) (VA was required to afford a contemporaneous 
medical examination where examination report was 
approximately two years old); see also Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  

Prior to the examination, any outstanding records of 
pertinent treatment should be obtained and added to the 
record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all 
medical providers who have treated him for 
skin problems since January 2008.  After 
receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of the 
related medical records which are not 
already in the claims folder.  
Specifically, VA treatment records since 
January 2008 should be obtained.  

2.  Schedule the Veteran for a VA 
examination to determine the severity of 
his service-connected skin rash.  The 
claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  All signs and 
symptoms necessary for rating the 
veteran's skin rash should be reported in 
detail, including all information 
necessary for rating the condition under 
38 C.F.R. § 4.118, Diagnostic Code 7806.  
The examiner is specifically requested to 
indicate:
a) the percent of the Veteran's 
entire body, and the percent of his 
exposed areas that are affected;
b) whether systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs are required 
for a total duration of six weeks or 
more, but not constantly, during the 
past 12-month period;
c) whether he required constant or 
near-constant systemic therapy such 
as corticosteroids or other 
immunosuppressive drugs during the 
past 12-month period.  

3.  Thereafter, review the Veteran's claim 
for entitlement to an initial rating 
higher than 30 percent for a skin rash.  
If any benefit sought on appeal remains 
denied, issue a supplemental statement of 
the case to the Veteran and his 
representative, and provide an opportunity 
to respond before the case is returned to 
the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the appellant with the development of his 
claim.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop her claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


